Title: From George Washington to Israel Shreve, 14 January 1795
From: Washington, George
To: Shreve, Israel


        
          Sir,
          Philadelphia Jany 14th 1795.
        
        Your letter of the 23d of December came to my hands yesterday.
        The land on which you live is yet unsold, and such are the number of Emigrants to, and the desire of Europeans for, investing their money in this country (particularly in lands) that I have no doubt of the impolicy, considered merely in an interested point of view, of parting with mine west of the Alligany mountains at any price they would command at the present moment; but being more disposed to receive the interest of whatever sum they will fetch, than to be at the trouble of tenanting & collecting of rents; and wishing at the sametime as you are an occupant of what I hold in Fayette county, that you should not be dispossed by the sale of it to another; I have come to a resolution to offer you the whole of that tract (which with the allowance of 6 pr Ct makes nearly 1744 acres) for the sum of four thousand pounds Pennsylvania Curry: which is a very trifle more than what you have offered—viz.—Six dollars pr acre: One fourth of this sum is to be paid at the time of conveyance, which must be on, or before, the first of June—and the other three fourths in five years with interest at Six pr Ct annually paid, & precisely when it becomes due, at the place of my residence; or, which would be equally convenient and agreeable to me, to be se[c]ured in one of the Banks of this city—or in one of those of Baltimore, Alexandria, or the federal city.
        I will wait until the last of next month (February) for your

answer; before which, if there does not arrive a full, and unequivocal acceptance of the terms here offered, I shall consider myself as at perfect liberty to alter these conditions with you, or to dispose of the land to any other thereafter.
        If you accede to these proposals, and notice thereof is given to me as above, I will put the deeds & other papers, into the hands of Mr Ross for the purpose of closing the business by effectual written instruments, in behalf of us both. Until which no Sale is to be made by you—nor is any change to take place with the tenants who are now on the land by proper authority. With esteem & regard I am—Dear Sir Your Obedt Servt
        
          Go: Washington
        
      